PER CURIAM.
Barry B. Zwibelman appeals, and Kathleen N. Zwibelman cross-appeals, a final judgment of dissolution of marriage.
The trial court found that both parties’ retirement plans were marital assets and directed that they be divided on a 50/50 basis. The husband contends that the General Master who tried the case erred by finding that he has three retirement plans, whereas in fact he only has two. The husband says that the General Master misinterpreted evidence relating to an investment at Fidelity Fund as indicating that it is a separate retirement plan, whereas the husband contends that the Fidelity Fund investment is actually included within his existing faculty retirement plan.
It is unnecessary to review the evidence in detail because the wife concedes that she is only entitled to 50 percent of the retirement plans which actually exist. She acknowledges that if the Fidelity Fund investment is included within the faculty retirement plan, then she is only entitled to 50 percent of the actually existing retirement funds. She agrees that the Fidelity Fund investment is not to be double counted.
In accordance with the former wife’s concession and suggestion, this matter shall be resolved by review of appropriate documents by the parties. If any dispute remains, the matter shall be submitted to the trial court for resolution.
With regard to the remaining issues raised by the parties, we conclude that the trial court’s rulings were within the bounds of permissible discretion. Subject to the above-stated qualification regarding the former husband’s retirement funds, the final judgment is affirmed.